

Exhibit 10.40  








August 22, 2005


Mr. James R. Bolch
12 Jordan Lane
Unionville, CT 06085


Dear Jim,


I am pleased to present you with an offer for the position of Senior Vice
President & Sector President reporting to me, with responsibility for the
leadership of Ingersoll-Rand’s Industrial Technologies business located in
Davidson, NC. You will be presented to the Board of Directors at their first
meeting following your date of hire for election as a Senior Vice President and
Officer of Ingersoll-Rand Company Limited to take effect on the date of your
election.



1.  
Your starting base salary will be at an annual rate of $375,000 (three hundred,
seventy-five thousand U.S. dollars) paid monthly.




2.  
Additionally, you will receive a sign-on cash award of up to $210,000 (the final
amount will be based on what you owe Schindler as a result of your resignation),
which will be paid as soon as administratively practical following your start
date.




3.  
You will be eligible to participate in the Annual Incentive Matrix (AIM)
Program. Your annual opportunity is targeted at 80% of base salary depending
upon your performance and the performance of Ingersoll-Rand Company Limited. For
performance year 2005 your annual incentive opportunity will be pro-rated,
unless, as a result of your termination from Schindler, you lose your award. If
you do lose the Schindler award, your IR annual incentive opportunity will be
based on a full year of service, up to the target value of $300,000.




4.  
You will be recommended for a sign-on award of 20,000 (twenty thousand)
(post-split) non-qualified stock options. This award is subject to approval by
the Compensation Committee of the Ingersoll Rand Company Board of Directors (the
“Committee”) and to the terms and conditions of awards made under our Incentive
Stock Plan. These options will be priced at the fair market value of
Ingersoll-Rand stock on the day the Committee considers and approves awards.
Your award recommendation will be considered by the Committee at their first
meeting following your first day of employment.



In future years you will be eligible to receive stock option awards under the
Plan as administered by the Compensation Committee of the Board. Currently, your
annual target award is 45,000 (forty-five thousand) (post-split) option shares.
Annual stock option awards are contingent on and variable with your performance
and the Company’s financial performance, specifically, earnings per share
against plan. If you join us by October 1, 2005, your annual stock option award
opportunity for performance year 2005 (awarded February 2006) will be prorated.
If you join us after this date, you will receive no option shares for
performance year 2005, but will instead be eligible for performance year 2006.
 

--------------------------------------------------------------------------------


 
 

 James Bolch
 2
 August 22, 2005


 

5.  
You will be recommended as a participant in the IR Performance Share Program
(PSP) for a target award of 7,000 (post-split) performance shares for
performance year 2006 (payable February 2007). Awards under the IR Performance
Share Program are both contingent on and variable with achievement of specific
objectives. The objectives are established each year by the Chairman and Board
of Directors, and include several strategic objectives aimed at improving
organizational effectiveness and several financial performance metrics, which
for 2006 are E.P.S., Free Cash Flow and R.O.I.C. Awards from this plan are
distributed as cash (unless deferred) in February following the Board’s
approval. In subsequent years, you will be eligible for additional annual awards
of similar value with qualifying criteria set at the time of each award.




6.  
You will be eligible to participate in the IR Executive Deferred Compensation
Plan (EDCP). The EDCP gives you the opportunity to defer your AIM award, PSP
award and up to 50% of your base salary on a pretax basis. In addition, as a
selected IR leader, you will also be eligible to receive a 20% company match on
AIM and PSP deferrals invested in IR stock equivalents. Information regarding
the EDCP will be sent to you and a representative from our vendor, TBG
Financial, will contact you to explain this program.




7.  
Additionally, you will be recommended for a sign-on award of 7,000 (seven
thousand) (post-split) IR employment shares to be contributed to the Company’s
Executive Deferred Compensation Plan (EDCP) and invested in IR stock
equivalents, with vesting in 2009. The value will fluctuate with the value of
IR’s share price and dividends.




8.  
You will be eligible for the complete program of employee benefits offered to
all Ingersoll-Rand salaried employees in accordance with the terms and
conditions of those plans. Please note that your medical and life insurance
coverage with Ingersoll-Rand will commence on the first day of the month
following employment. A summary of Ingersoll-Rand’s key benefits is enclosed.




9.  
You will be entitled to four (4) weeks of paid vacation per year, which exceeds
our normal company policy.




10.  
You will be provided a company automobile in accordance with our company car
policy, which in your case provides an executive automobile with a purchase
value of up to $60,000. A portion of the benefit will be imputed to your
statement of gross income for tax purposes.




11.  
You will be eligible for the Company’s Executive Health Program, a copy of which
is enclosed.




12.  
This position is eligible for participation in the Elected Officer Supplemental
Program (EOSP). The EOSP is a non-qualified defined benefit pension plan that
substantially augments IR’s qualified pension plan and, as its name denotes, is
reserved for elected officers of the company. A brief summary is enclosed.




13.  
As an elected officer, you are eligible for financial and retirement counseling
services through AYCO, a division of Goldman-Sachs. This service includes
investment strategy and tax filing assistance. A portion of the cost for these
services is imputed to your annual income. A representative from AYCO will
contact you after your employment date.

 
 

--------------------------------------------------------------------------------


 

 James Bolch
 3
 August 22, 2005

 

14.  
Also, as an elected officer, you will be given a standard Change of Control
Agreement, which provides economic security in the form of cash payments to the
participant and guaranteed coverage under certain benefit plans in the event of
job loss caused by the sale of all (or a substantial part of) the company.




15.  
You will be eligible for the Company’s Relocation Program. The timing of the
relocation will be at your discretion. A representative from Cendant Mobility
will be in touch with you to explain the program and to discuss the timing of
your relocation.




16.  
In the unlikely event of your involuntary termination from Ingersoll-Rand within
the two years from your date of hire for other than gross cause, as
consideration for your release of whatever claims might be made, you will
receive severance of one year’s base salary plus whatever pro-rata Annual
Incentive Matrix (AIM) and Performance Share (PSP) award is earned as of your
termination date, to be paid according to plan provisions. You will also have 90
days following your termination date within which to exercise your vested
options.




17.  
This offer is conditional upon satisfactorily passing a drug test, finalization
of our reference checking and fulfilling the requirements of the Immigration
Reform and Control Act of 1986.





Jim, we all believe that you will make a significant contribution in this new
role and look forward to having you join our executive team. If you have any
questions regarding your compensation and benefits, please contact Rob Butler
(201-573-3137), Connie Roseler (201-573-3052) or myself.


Sincerely,




Herbert L. Henkel
Chairman, President and
Chief Executive Officer


cc:  Rob Butler
 

Attachments:
Elected Officer Supplemental (Pension) Program

Ingersoll-Rand Key Benefits Summary
Executive Health Program Summary




Offer Accepted By:





 /s/ James R. Bolch    August 25, 2005  James R. Bolch    Date

 
 

--------------------------------------------------------------------------------


 

